DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a microelectronic device, in the reply filed on 03/08/2021 is acknowledged.
The restriction was between Group I, device claims 1-7, and Group II, method claims 8-20.  Applicants chose group I drawn to a microelectronic device, but stated they chose claims 1-14.  This is being interpreted a typo, as claims 1-7 correspond to the device claims of group I.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 10,566,267. This is a statutory double patenting rejection.
 Claim Rejections - 35 USC § 103
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sir et al (US 2006/0214286 hereinafter Sir).
With respect to claim 1, Sir (Figs. 2-12) teaches a microelectronic device, comprising: 
a substrate (24) having a component surface (bottom of 24) and a die attach surface (26) located opposite from the component surface; (Fig. 2, [0015-0025])
components located proximate to the component surface; ([0015] the substrate may comprise an integrated circuit)
a copper-containing layer (38) on the die attach surface (26), the copper-containing layer being recessed from a lateral perimeter of the die attach surface in its entirety from a bottom view of the microelectronics device; (Fig. 2 [0019-0021] the copper containing layer (38) is recessed from a lateral perimeter of the die attach surface) and 
a die attach material (41) on the copper-containing layer (38), wherein the copper-containing layer (38) is attached to a package member (18) by the die attach material (41). ([0019-0021])
Sir fails to explicitly disclose wherein the integrated circuit component comprises a substrate material.
However, one having ordinary skill in the art prior to the effective filing date of the invention would know that integrated circuit dies comprise substrate materials, as substrates are well-known for preparing integrated circuits for singulation.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention that the component die (24) of Sir would function as a substrate. ([0015]) 
With respect to claim 3, Sir (Figs. 2-12) teaches the microelectronic device of claim 1, further comprising an intermediate layer (42) between the copper-containing layer (44) and the die attach surface (26). (Fig. 6 [0023-0025] an intermediate layer (42) is formed between the copper layer (44) and the surface (26)
With respect to claim 6, Sir (Figs. 2-12) teaches the microelectronic device of claim 1, wherein the die attach material (41) includes solder. ([0021] the die attach material (41) may be a solder paste or thermal adhesive)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sir in view of Coyle et al (US 2007/0040237 hereinafter Coyle).
With respect to claim 2, Sir (Figs. 2-12) teaches the microelectronic device of claim 1, but fails to teach wherein the copper-containing layer is 5 microns to 10 microns thick.
Coyle, in a related art application, teaches wherein the copper-containing layer is 10 micron thick. ([0008]) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the copper layer of Sir to be 10 micron thick as taught by Coyle, as this allows for lower electrical noise and help aid cooling. ([0008]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way. 
Claims 4 and 5are rejected under 35 U.S.C. 103 as being unpatentable over Sir in view of Feitisch et al (US 2014/0112363 hereinafter Feitisch).
With respect to claim 4, Sir (Figs. 2-12) teaches the microelectronic device of claim 3, but fails to explicitly disclose wherein the intermediate layer includes titanium.
Feitisch (Fig. 3) teaches a bonding layer using a plurality of metal layers, wherein the layers can be formed of titanium and copper.  ([0054])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the intermediate layer of titanium as taught by Feitisch in the device of Sir, as titanium is a well-known alternative material in the semiconductor art that can create a smoothe bonding surface. ([0054]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.
With respect to claim 5, Sir (Figs. 2-12) teaches the microelectronic device of claim 1, further comprising a protective metal layer (44) between the copper-containing layer (42) and the die attach material (41), but fails to teach the protective metal layer including at least one metal selected from the group consisting of tin, silver, and nickel.
Feitisch (Fig. 3) teaches a bonding layer using a plurality of metal layers, wherein the layers can be formed of nickel or silver.  ([0054])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the protective metal layer of nickel or silver as taught by Feitisch in the device of Sir, as nickel and silver are well-known alternative materials in the semiconductor art that can create a smoothe bonding surface. ([0054]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sir in view of Epler (US 2015/0372192 hereinafter Epler)
With respect to claim 7, Sir (Figs. 2-12) teaches the microelectronic device of claim 1, but fails to teach wherein the substrate is 15 microns to 300 microns thick.
Epler, in a related art application, teaches wherein the substrate (404) is thinned to be less than 300 micron. ([0073]) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the substrate of Sir to be between 15 and 300 microns thick, as Epler teaches a substrate thickness of less than 300 micron is preferred in the semiconductor art.  Furthermore, substrates having thicknesses less than 300 micron are well-known in the semiconductor art. ([0073]) See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898